

115 HR 3504 IH: Public Service Integrity Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3504IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Posey introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to establish a uniform 5-year post-employment ban on all
			 lobbying by former Members of Congress, to establish a uniform 2-year
			 post-employment ban on all lobbying by former officers and employees of
			 Congress, to lower the income threshold for applying such ban to former
			 officers and employees of Congress, and for other purposes.
	
 1.Short titleThis Act may be cited as the Public Service Integrity Act. 2.Restrictions on lobbying by former Members of Congress (a)5-Year post-Employment ban on all lobbying (1)Former SenatorsSubparagraph (A) of section 207(e)(1) of title 18, United States Code, is amended by striking within 2 years after that person leaves office and inserting within 5 years after that person leaves office.
 (2)Former Members of the House of RepresentativesParagraph (1) of section 207(e) of such title is amended by striking subparagraph (B) and inserting the following:
					
 (B)Members of the House of RepresentativesAny person who is a Member of the House of Representatives and who, within 5 years after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of either House of Congress and any employee of any other legislative office of the Congress, on behalf of any other person (except the United States) in connection with any matter on which such former Member seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title.
 (C)Officers of the House of RepresentativesAny person who is an elected officer of the House of Representatives and who, within 1 year after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of the House of Representatives, on behalf of any other person (except the United States) in connection with any matter on which such former elected officer seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title..
 (b)Effective dateThe amendments made by this section shall apply with respect to any individual who, on or after the date of the enactment of this Act, leaves an office to which section 207(e)(1) of title 18, United States Code, applies.
			3.Restrictions on lobbying by former officers and employees of Congress
			(a)2-Year post-Employment ban on all lobbying
 (1)Former officers of the House of RepresentativesSubparagraph (C) of section 207(e)(1) of title 18, United States Code, as amended by section 2(a)(2), is amended by striking within 1 year and inserting within 2 years.
 (2)Former officers and staff of the SenateParagraph (2) of section 207(e) of such title is amended by striking within 1 year and inserting within 2 years. (3)Former personal staff of Members of the House of RepresentativesParagraph (3)(A) of section 207(e) of such title is amended by striking within 1 year and inserting within 2 years.
 (4)Former committee staff of House of RepresentativesParagraph (4) of section 207(e) of such title is amended by striking within 1 year and inserting within 2 years. (5)Former leadership staff of House of RepresentativesParagraph (5)(A) of section 207(e) of such title is amended by striking within 1 year and inserting within 2 years.
 (6)Former staff of other legislative offices of CongressParagraph (6)(A) of section 207(e) of such title is amended by striking within 1 year and inserting within 2 years. (b)Lowering income threshold for application of restrictionsSubparagraph (A) of section 207(e)(7) of such title is amended by striking 75 percent of the rate of basic pay and inserting 50 percent of the rate of basic pay.
 (c)Effective dateThe amendments made by this section shall apply with respect to any individual who, on or after the date of the enactment of this Act, leaves a position to which section 207(e) of title 18, United States Code, applies.
			